DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a direction vector” (claim 1 line 21) and “a direction vector” (claim 8 line 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) are shown below:
“the control means

converts the target speed signal into a target position of the load relative to the reference position”, see claim 1 lines 10-12.

“a target-course computation process of converting the target speed signal into a target position of the load”, see claim 4 lines 4-5.

“the control means”

“computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means”

See claim 1 lines 10 and 13-16.

“the control means”

“computes a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip”, see claim 1 lines 10 and 17-19.

“a boom-position computation process of computing a let-out amount of the wire rope from a current position of the load and a current position of a boom tip relative to a reference position”, see claim 4 lines 6-8.

“the control means”

“a direction vector of the wire at a timing at which the load reaches the target position”, see claim 1 lines 10 and 20-22.

“computing a direction vector of the wire rope from the current position of the load and the target position of the load”, see claim 4 lines 8-9.

“the control means”

“computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope”, see claim 1 lines 10 and 23-25.

“computing a target position of the boom tip for the target position of the load from the let-out amount and the direction vector of the wire rope”, see claim 4 lines 9-11.

“the control means”

“generates an operation signal for the actuator based on the target position of the boom tip”, see claim 1 lines 10 and 26-27.

“an operation-signal generation process of generating an operation signal for the actuator based on the target position of the boom tip”, see claim 4 lines 12-13.

“the target speed signal is converted into the target position of the load by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range”, see claim 2 lines 2-3.  (as the control means of earlier claim 1 is a placeholder for means for)

“the target position of the boom tip is computed by the following Equation 2 that is a function of time for the load …”, see claim 3 lines 5-11.  (as the control means of earlier claim 1 is a placeholder for means for)
  
“a remote manipulation apparatus that receives manipulation by an operator and generates the target speed signal according to content of the manipulation”, see claim 5 lines 2-3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1 and 4, this claim claims:

“A crane that controls an actuator of a boom based on a target speed signal related to a moving direction and a speed of a load suspended from the boom by a wire rope”, see claim 1 lines 1-3.

“A method of controlling a crane that controls an actuator of a boom based on a target speed signal related to a moving direction and a speed of a load suspended from the boom by a wire rope”, see claim 4 lines 1-3.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load.  Further, the specification does not disclose how the relationship effects the function or structure of the claimed invention.

Paragraph 0056-0057 discloses that the target speed signal is generated by tilting of manipulation tool 35 of manipulation terminal 32. No sensors for detecting the moving direction and the moving speed of the load are disclosed.

What is the specific relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load?  How does the relationship effect the function and structure of the claimed invention?

As the specification does not provide guidance of 1) the specific relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load, and 2) the effect of the relationship on the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load effects the function or structure of the claimed invention.

If the specification and prior art do not provide guidance of how the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load effects the function or structure of the claimed invention, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
As the specification discloses that the target speed signal is generated by tilting of manipulation tool 35 of manipulation terminal 32, there is no working example of the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load.

If Applicant does not agree, where is the working example of the relationship between the target speed signal, a moving direction of the suspended load, and a speed of the suspended load provided?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claims 1 and 4, 

“the control means

converts the target speed signal into a target position of the load relative to the reference position”, see claim 1 lines 10-12.

“a target-course computation process of converting the target speed signal into a target position of the load”, see claim 4 lines 4-5.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means converts the target speed signal into a target position of a load relative to the reference position.  Further, the specification does not disclose how the conversion from the target speed signal into a target position effect the function and structure of the claimed invention?

Paragraphs 0009, 0011, 0063, and paragraph 0080 (also see figure 10) only appear to disclose that the target speed signal is converted into a target position of the load by 1) integrating the target speed signal (paragraph 0009) or 2) using a low-pass filter (paragraph 0063).

How does the control means convert the target speed signal by integrating the target speed signal or by using a low-pass filter?  How does using integration convert the target speed signal to the target position?  How does the low-pass filter convert the target speed signal to the target position?  How does the conversion from the target speed signal into a target position effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control means converts the target speed signal into a target position of a load relative to the reference position, and 2) how the conversion from the target speed signal into a target position effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control means converts the target speed signal into a target position of a load relative to the reference position.

If the specification and prior art do not provide sufficient guidance of how the control means converts the target speed signal into a target position of a load relative to the reference position, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the target speed signal is converted into a target position of the load by 1) integrating the target speed signal (paragraph 0009) or 2) using a low-pass filter (paragraph 0063).

However, the specification does not specifically disclose 1) how integrating the target speed signal converts the signal into a target position or 2) how the using a low-pass filter converts the signal into a target position.  There is no working example of the control means converting the target speed signal into a target position of the load relative to the reference position.

If Applicant does not agree, where is the working example of the control means converting the target speed signal into a target position of the load relative to the reference position?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claim 1, 

“the control means”

“computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means”

See lines 10 and 13-16.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means.  Further, the specification does not disclose how the computing of a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means effects the function and structure of the claimed invention?

Paragraphs 0008 and 0011 only appear to disclose that the current position of the boom tip is computed from the detected swivel angle, luffing angle, and extension/retraction length.  But does not disclose specifically how the sensors work together with the control means to compute the current position of the boom tip.

How does the control means compute the current position of the boom tip is computed from the detected swivel angle, luffing angle, and extension/retraction length?  How does the control means compute the current position of the boom tip from the detected swivel angle, luffing angle, and extension/retraction length?  How does the computation of the current position of the boom tip from the detected swivel angle, luffing angle, and extension/retraction effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control means computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means, and 2) how the computing of a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means effects the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control means computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means.

If the specification and prior art do not provide sufficient guidance of how the control means computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the current position of the boom tip is computed from the detected swivel angle, luffing angle, and extension/retraction length.  But does not disclose specifically how the sensors work together with the control means to compute the current position of the boom tip.

As the specification does not specifically disclose how the current position of the boom tip is computed from the detected swivel angle, luffing angle, and extension/retraction length, there is no working example of the control means computing a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means.

If Applicant does not agree, where is the working example of the control means computing a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claims 1 and 4, 

“the control means”

“computes a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip”, see claim 1 lines 10 and 17-19.

“a boom-position computation process of computing a let-out amount of the wire rope from a current position of the load and a current position of a boom tip relative to a reference position”, see claim 4 lines 6-8.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means compute a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip.  Further, the specification does not disclose how the computing of a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip effect the function and structure of the claimed invention?

Paragraph 0008 only appears to disclose that the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip.  Paragraph 0022 discloses the load position detection means are cameras (7b, see figure 1).  However, neither paragraphs 0008 nor 0022 sufficiently explains how the cameras are used with the control means to detect the current position of the load to compute the let-out amount of the wire rope.

How does the control means compute a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip?  What structure of the camera detects the computed let-out amount?  What structure of the control means computes the let-out amount?  Is there detection structure in the cameras (7b)? How does the computation of the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the cameras are used with the control means to compute the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip, and 2) how the computing of the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip effects the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the computing of the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip is done.

If the specification and prior art do not provide sufficient guidance of how the computing of the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip is done, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the computing of the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip is done.  But does not disclose specifically how the cameras (7b) work together with the control means to compute the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip.

As the specification does not specifically disclose how the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip is computed by use of the cameras (7b) and control means, there is no working example of the control means computing a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip.

If Applicant does not agree, where is the working example of the control means and cameras (i.e. load position detection means) computing a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip? 

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claims 1 and 4, 

“the control means”

“a direction vector of the wire at a timing at which the load reaches the target position”, see claim 1 lines 10 and 20-22.

“computing a direction vector of the wire rope from the current position of the load and the target position of the load”, see claim 4 lines 8-9.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not disclose a direction vector at a timing at which the load reaches the target position, or computing the magnitude or direction of the vector.  Further, the specification does not disclose a direction and a magnitude associated with the direction vector.

What are the direction and magnitude of the claimed direction vector?  How does the direction vector effect the function and structure of the claimed invention?  How does claimed invention compute the direction and magnitude of the direction vector?

As the specification does not provide sufficient guidance of 1) the direction and magnitude of the claimed direction vector, and 2) how the direction vector effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance of use of a direction vector.

If the specification and prior art do not provide sufficient guidance of use of a direction vector (such as the direction and magnitude of the vector), how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification does not disclose a direction vector at a timing at which the load reaches the target position, or computing the magnitude or direction of the vector.  Further, no direction or magnitude of a direction vector are disclosed.

As the specification does not specifically disclose a direction vector (including direction and magnitude of the vector) at a timing at which the load reaches the target position, there is no working example of the control means with a direction vector.

If Applicant does not agree, where is the working example of the control means with a direction vector?
 
Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claims 1 and 4, 

“the control means”

“computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope”, see claim 1 lines 10 and 23-25.

“computing a target position of the boom tip for the target position of the load from the let-out amount and the direction vector of the wire rope”, see claim 4 lines 9-11.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope.  Further, the specification does not disclose how the computing of a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope effect the function and structure of the claimed invention.

Paragraphs 0008 and 0011 only appears to disclose that a target position of the boom tip is computed from 1) the let-out amount of the wire rope and 2) the direction vector of the wire rope.

How is the target position of the boom tip computed from the let-out amount of the wire rope and the direction vector of the wire rope?  How can the target position of the boom tip be computed when there is no direction or magnitude associated with the direction vector?

As the specification does not provide sufficient guidance of 1) how the control means computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope, and 2) how the computing of the target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the computing of the target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope is done.

If the specification and prior art do not provide sufficient guidance of how the computing of the target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope is done, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the control means computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope.  But does not disclose specifically how the control means computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope.

As the specification does not specifically disclose how the control means computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope, there is no working example of the control means that computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope.

If Applicant does not agree, where is the working example of the control means that computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope?

Thus, the above limitation does not meet this In re Wands Factor.

Further regarding claims 1 and 4, 

“the control means”

“generates an operation signal for the actuator based on the target position of the boom tip”, see claim 1 lines 10 and 26-27.

“an operation-signal generation process of generating an operation signal for the actuator based on the target position of the boom tip”, see claim 4 lines 12-13.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means 
generates an operation signal for the actuator based on the target position of the boom tip.  Further, the specification does not disclose how the generation of the operation signal for the actuator based on the target position of the boom tip effect the function and structure of the claimed invention?

Paragraph 0010 only appear to disclose that the control means generates an operation signal for the actuator based on the target position of the boom tip.

How does the control means generate an operation signal for the actuator based on the target position of the boom tip?  What structure of the claimed invention detects the target position of the boom tip?  If there is no detection structure for detecting the target position of the boom tip, what structure of the control means detects the target position of the boom tip?

As the specification does not provide sufficient guidance of 1) how the control means generates an operation signal for the actuator based on the target position of the boom tip, and 2) how the control means generates an operation signal for the actuator based on the target position of the boom tip effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control means generates an operation signal for the actuator based on the target position of the boom tip.

If the specification and prior art do not provide sufficient guidance of how the control means generates an operation signal for the actuator based on the target position of the boom tip, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the control means generates an operation signal for the actuator based on the target position of the boom tip.

However, the specification does not specifically disclose how the control means generates an operation signal for the actuator based on the target position of the boom tip.  There is no working example of the control means that generates an operation signal for the actuator based on the target position of the boom tip.

If Applicant does not agree, where is the working example of the control means that generates an operation signal for the actuator based on the target position of the boom tip?

Thus, the above limitation does not meet this In re Wands Factor.

Regarding claim 2, this claim claims:

“the target speed signal is converted into the target position of the load by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range”, see lines 2-3.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means converts the target speed signal into a target position of a load relative.  Further, the specification does not disclose how the conversion from the target speed signal into a target position effect the function and structure of the claimed invention?

Paragraphs 0009, 0011, 0063, and paragraph 0080 (also see figure 10) only appear to disclose that the target speed signal is converted into a target position of the load by 1) integrating the target speed signal (paragraph 0009) or 2) using a low-pass filter (paragraph 0063).

How does to control means convert the target speed signal by integrating the target speed signal?  How does using integration convert the target speed signal to the target position?  How does the conversion from the target speed signal into a target position effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control means converts the target speed signal into a target position of a load, and 2) how the conversion from the target speed signal into a target position effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control means converts the target speed signal into a target position of a load.

If the specification and prior art do not provide sufficient guidance of how the control means converts the target speed signal into a target position of a load, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the target speed signal is converted into a target position of the load by integrating the target speed signal.

However, the specification does not specifically disclose how integrating the target speed signal converts the signal into a target position.  There is no working example of the control means converting the target speed signal into a target position of the load.

If Applicant does not agree, where is the working example of the control means converting the target speed signal into a target position of the load?

Thus, the above limitation does not meet this In re Wands Factor.

 Regarding claim 3, this claim claims:

“the target position of the boom tip is computed by the following Equation 2 that is a function of time for the load …”, see lines 5-11.

Amount of Direction provided by the Inventor (In re Wands Factor):
From review of the Specification, the specification does not sufficiently explain how the control means computes the target position of the boom tip using Equation 2.  Further, the specification does not disclose how the computation of the target position of the boom tip using Equation 2 effect the function and structure of the claimed invention?

Paragraph 0010 only appears to disclose that the control means computes the target position of the boom tip using Equation 2.

How does to control means computes the target position of the boom tip using Equation 2?  How does the computation of the target position of the boom tip using Equation 2 effect the function and structure of the claimed invention?

As the specification does not provide sufficient guidance of 1) how the control means computes the target position of the boom tip using Equation 2, and 2) how the control means computes the target position of the boom tip using Equation 2 effect the function and structure of the claimed invention, the claim subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Thus, the above limitation does not meet this In re Wands Factor.

The State of the Prior Art (In re Wands Factor):
As there is no prior art similar to the claimed invention, there is no guidance from the prior art of how the control means computes the target position of the boom tip using Equation 2.

If the specification and prior art do not provide sufficient guidance of how the control means computes the target position of the boom tip using Equation 2, how is the claim subject matter described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention?

Thus, the above limitation does not meet this In re Wands Factor.

Presence or Absence of a Working Example (In re Wands Factor):
The specification discloses that the control means computes the target position of the boom tip using Equation 2.

However, the specification does not specifically disclose how computation of the target position of the boom tip using Equation 2 is done.  There is no working example of the control means that computes the target position of the boom tip using Equation 2.

If Applicant does not agree, where is the working example of the control means that computes the target position of the boom tip using Equation 2?

Thus, the above limitation does not meet this In re Wands Factor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 4, these claims claim:

“A crane that controls an actuator of a boom based on a target speed signal related to a moving direction and a speed of a load suspended from the boom by a wire rope”, see claim 1 lines 1-3.

“A method of controlling a crane that controls an actuator of a boom based on a target speed signal related to a moving direction and a speed of a load suspended from the boom by a wire rope”, see claim 4 lines 1-3.


These limitations above render their respective claims indefinite because these limitations are not clear as to whether or not the actuator and/or boom are being claimed as parts of the claimed crane.  Are the actuator and boom parts of the claimed crane?

Regarding claims 1, 2, and 4, the claim limitations of 1) “the control means converts the target speed signal into a target position of the load relative to the reference position” see claim 1 lines 10-12, 2) “wherein the target speed signal is converted into the target position of the load by integrating the target speed signal and attenuating a frequency component in a predetermined frequency range” see claim 2 lines 2-3, and 3) “a target-course computation process of converting the target speed signal into a target position of the load”, see claim 4 lines 4-5” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0009, 0011, 0063, and paragraph 0080 (also see figure 10) only appear to disclose that the target speed signal is converted into a target position of the load by 1) integrating the target speed signal (paragraph 0009) or 2) using a low-pass filter (paragraph 0063).  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control means converts the target speed signal into a target position of a load relative to the reference position.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claim 1, the claim limitation of “the control means…computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means” see lines 10 and 13-16 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0008 and 0011 only appear to disclose that the current position of the boom tip is computed from the detected swivel angle, luffing angle, and extension/retraction length.  But does not disclose specifically how the sensors work together with the control means to compute the current position of the boom tip.  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control means computes a current position of a boom tip relative to the reference position from a swivel angle detected by the swivel angle detection means, a luffing angle detected by the luffing angle detection means, and an extension/retraction length detected by the extension/retraction length detection means.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claims 1 and 4, the claim limitations of 1) “the control means…computes a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip” see claim 1 lines 10 and 17-19, and 2) “a boom-position computation process of computing a let-out amount of the wire rope from a current position of the load and a current position of a boom tip relative to a reference position”, see claim 4 lines 6-8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 0008 only appears to disclose that the let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip.  Paragraph 0022 discloses the load position detection means are cameras (7b, see figure 1).  However, neither paragraphs 0008 nor 0022 sufficiently explains how the cameras are used with the control means to detect the current position of the load to compute the let-out amount of the wire rope.  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control means compute a let-out amount of the wire rope from the current position of the load detected by the load position detection means and the current position of the boom tip.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claims 1 and 4, the claim limitations of 1) “the control means … a direction vector of the wire at a timing at which the load reaches the target position” see claim 1 lines 10 and 20-22, and 2) “computing a direction vector of the wire rope from the current position of the load and the target position of the load” see claim 4 lines 8-9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
From review of the Specification, the specification does not disclose a direction vector at a timing at which the load reaches the target position, or computing the magnitude or direction of the vector.  Further, the specification does not disclose a direction and a magnitude associated with the direction vector.  No structure for performing the claimed function is disclosed.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claims 1 and 4, the claim limitations of 1) “the control means…computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope” see claim 1 lines 10 and 23-25, and 2) “computing a target position of the boom tip for the target position of the load from the let-out amount and the direction vector of the wire rope” see claim 4 lines 9-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraphs 0008 and 0011 only appears to disclose that a target position of the boom tip is computed from 1) the let-out amount of the wire rope and 2) the direction vector of the wire rope.  No structure for performing the claimed function is disclosed.
From review of the Specification, the specification does not sufficiently explain how the control means computes a target position of the boom tip for the target position of the load from the let-out amount of the wire rope and the direction vector of the wire rope.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further regarding claims 1 and 4, the claim limitations of 1) “the control means…generates an operation signal for the actuator based on the target position of the boom tip” see claim 1 lines 10 and 26-27, and 2) “an operation-signal generation process of generating an operation signal for the actuator based on the target position of the boom tip” see claim 4 lines 12-13 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 0010 only appear to disclose that the control means generates an operation signal for the actuator based on the target position of the boom tip.  No structure for performing the claimed function is disclosed.
From review of the Specification, the specification does not sufficiently explain how the control means generates an operation signal for the actuator based on the target position of the boom tip.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 3, the claim limitation of “the target position of the boom tip is computed by the following Equation 2 that is a function of time for the load …” see claim 3 lines 5-11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Paragraph 0010 only appears to disclose that the control means computes the target position of the boom tip using Equation 2.  No structure for performing the claimed function is disclosed.  
From review of the Specification, the specification does not sufficiently explain how the control means computes the target position of the boom tip using Equation 2.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Lack of Prior Art Rejection
The above claims have numerous limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of these numerous limitations.
As the Specification does not provide the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, the Examiner is unable to determine scope of the claims.  Thus, the Examiner is unable at this time to determine what prior art would anticipate or be obvious to the above claims.  
This section is provided to explain why there is currently no prior art rejection in this office action.  Further, this section is not to be considered as any indication of allowable subject matter.
Upon amendment of the claims, the Examiner will review the scope the claims, compare the claims to the prior art, and then decide about allowability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/